COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


MICHAEL R. McELROY
                                               MEMORANDUM OPINION *
v.   Record No. 0481-96-4                          PER CURIAM
                                                 OCTOBER 1, 1996
SANDRA W. COOKE, F/K/A
 SANDRA McELROY


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Marcus D. Williams, Judge
            (Harvey H. Perritt, Jr., on brief), for
            appellant.

            No brief for appellee.



     Michael R. McElroy appeals the decision of the circuit court

awarding an increase in child support payable to Sandra W. Cooke.

 McElroy raises the following issues on appeal:     (1) whether the

trial court erred when it failed to impute income to Cooke

following a voluntary reduction in her work hours; (2) whether

the trial court erred when it failed to impute income to Cooke

for rental income; (3) whether the trial court erred when it

failed to consider the tax consequences to Cooke of a negative

cash flow attributable to the rental property; and (4) whether

the trial court erred in finding Cooke no longer owned the rental

property.   Upon reviewing the record and McElroy's opening brief,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the decision of the trial court.     Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
      Cooke sought an increase in child support following a

reduction in insurance coverage for the costs of psychological

counseling for the parties' two children.      The trial court found

that a material change in circumstances had occurred which

warranted an increase in support.

                      Voluntary Reduction of Hours

      McElroy contends that the trial court erred by failing to

impute income to Cooke following her reduction in work hours.

Under Code § 20-108.1(B), there is a rebuttable presumption that

the amount of child support computed under Code § 20-108.2

guidelines is correct.       However, after computing the presumptive

amount, a court may determine that "application of such

guidelines would be unjust or inappropriate in a particular

case."   Code § 20-108.1(B). Such a deviation
           shall be determined by relevant evidence
           pertaining to the following factors affecting
           the obligation, the ability of each party to
           provide child support, and the best interests
           of the child:

                  *      *      *    *    *    *     *

           3. Imputed income to a party who is
           voluntarily unemployed or voluntarily
           under-employed . . . .

Id.   "In setting an award of child support, the 'primary issue

before a trial judge is the welfare and best interest of the

child, not the convenience or personal preference of a parent.'"

 Brody v. Brody, 16 Va. App. 647, 651, 432 S.E.2d 20, 22 (1993)

(citation omitted).     "The guidelines include voluntary



                                     2
underemployment as only one of several factors to be considered

in adjusting the presumptive child support amount."      Barnhill v.

Brooks, 15 Va. App. 696, 701, 427 S.E.2d 209, 212 (1993).

     Cooke reduced her work hours "basically based on my children

and on the advise of [their therapist]."      Both sons have serious

emotional and learning disabilities which require therapy at

least every week.    The therapist testified that "99% of the

effort involved with the children [was] carried out by Mrs.

Cooke."    Cooke testified that she also cared for her elderly

parents who had suffered strokes, but McElroy failed to point to

any evidence that this care was the reason Cooke reduced her work

hours.
         The trial court found a change in circumstances due to the

limited number of therapy sessions covered by Cooke's insurance.

The testimony relating to Cooke's reduction in hours indicated

that it was based upon her children's needs.     Those needs were

established by credible evidence, including the testimony of the

children's therapist.    Based upon the record before us, we cannot

say that the trial court abused its discretion by refusing to

impute income to Cooke based upon her reduced work hours.
                            Rental Property

     McElroy argues that the trial court erred when it refused to

impute income to Cooke arising from rental property formerly

owned by her and her new husband.      We disagree.

         Cooke testified that she and her new husband no longer




                                   3
owned the rental property and that its rental income had never

exceeded its expenses.    While McElroy contends that Cooke did not

prove they no longer owned the property, Cooke's testimony

concerning the negative income was uncontested.

     The trial court found that "the sale itself appears to be

one that is not adequately explained by [Cooke or McElroy], but I

don't doubt the credibility that she's not receiving income from

that property."   The trial court heard the testimony of the

parties and determined their credibility.   "The weight which

should be given to evidence and whether the testimony of a

witness is credible are questions which the fact finder must

decide."    Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351
S.E.2d 598, 601 (1986).   We will not reverse the trial court's

credibility determination.   Therefore, as the trial court found

credible Cooke's testimony that there was no rental income, it

did not abuse its discretion in refusing to impute additional

income to Cooke on this basis.

     Moreover, as the court found there was insufficient evidence

concerning Cooke's ownership of the property, the court did not

err in refusing to determine ownership or any related tax

consequences.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                  4